WALKER, J.
-The bill in this case was filed in behalf of John'Maxwell by his next friend to secure the cancellation of a contract made by him with the appellant Nathan Luffboro on the ground of said Maxwell’s mental incapacity which, it is alleged, ivas fully known to said Luffboro and was fraudulently taken advantage of by him. The contract was in reference to a lot of land belonging to said Maxwell and the erection and control of improvements thereon. It provided, among other things, that said Luffboro should have a half interest in said property, that he should control the same and collect the rents therefrom and that said property should not be sold for ten years without his consent. The bill alleged that said Luffboro *479was in possession of the property and had been receiving and appropriating to himself all the rents therefrom. The appeal is from a decree in favor of complainant.
No brief of counsel has been filed in support of the assignments of error, some of which are palpably without merit, and none of which can be sustained. The demurrer to the bill was properly overruled. The relief afforded by the legal remedies for the recovery of possession of the property was plainly inadequate. Mere restoration to possession of the land would have leftin Luffboro’s hands the instrument which is impeached by the averments of the bill. Upon its face the contract was valid and was something more t han a cloud upon the title to the land. It purported to bind Maxwell personally. It evidenced a transaction which -was voidable at the instance of one of the parties thereto on account of his mental incapacity. It would be wrong to leave the instrument outstanding as it could be used only for a sinister purpose, and it might be so used in the future when the evidence of the facts to show its invalidity may be no longer available. The relief required for the correction of this wrong is such as a court of law can not afford. A proper case is presented for the application of the equitable remedy of cancellation. — Smith v. Pearson, 24 Ala. 355. Here is a plain equity to support the bill. The other relief prayed is appropriate to the purpose of restoring the helpless owner of the property to as favorable position in reference thereto as. he occupied when he was over-reached and entrapped into signing the instrument.
The record showing clearly that said Maxwell was non compos mentis at the time he entered into the contract and was incompetent to make a valid conveyance, and further that appellant, was allowed the value of the improvements erected by him as ascertained by the report of the register, and was charged only with the amount of rents received, it is not conceived upon what grounds errors of injury to appellant could be imputed to the Chancery Court in reference to the allowance for improvements or as to charging appellant with the rents. The evidence taken in the case was not copied into the transcript. For the purpose of the appeal an agreement was made, as to what the evidence showed in some -particulars only. There is nothing in that agreed statement to show that the court erred in the particulars pointed out by the assignments of error.
Affirmed.